Detailed Action
This office action is in response to application No. 17/095,506 filed on 11/11/2020.

Status of Claims
Claims 1-20 are pending.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 12-14 are rejected under AIA  35 U.S.C. 102(2) as being anticipated by Wu et al. (Publication No.  US 2020/0389222, hereinafter referred to as Wu).
Regarding Claims 1 and 12, Wu discloses a process in which a terminal device performs beam failure recovery in a first bandwidth (When beam failure occurs in a certain carrier [first bandwidth] of ,
 determining, by the terminal device, that an operating bandwidth needs to be switched from the first bandwidth to a second bandwidth; and switching, by the terminal device, from the first bandwidth to the second bandwidth according to a preset policy (The terminal processes the beam failure recovery request and the supplementary uplink carrier (SUL) switching command according to a predetermined processing manner [preset policy]; see ¶ 0038. The predetermined processing manner includes one of the following: Manner I-V to determine whether to switch the certain carrier to a target carrier [second bandwidth]; see ¶ 38-55.).

	Regarding Claims 2 and 13, Wu discloses switching, by the terminal device, from the first bandwidth to the second bandwidth after performing the process of beam failure recovery in the first bandwidth (Switches the uplink carrier according to the received SUL switching command after the beam failure recovery request procedure is completed; see ¶ 0044.); or
 the switching, by the terminal device, from the first bandwidth to the second bandwidth according to the preset policy comprises: stopping, by the terminal device, the process of beam failure recovery in the first bandwidth, and switching from the first bandwidth to the second bandwidth (the terminal cancels the beam failure recovery request procedure directly and switches the uplink carrier according to the received SUL switching command; see ¶ 0040.).

	Regarding Claims 3 and 14, Wu discloses that the switching, by the terminal device, from the first bandwidth to the second bandwidth according to the preset policy comprises: switching, by the terminal device, from the first bandwidth to the second bandwidth based on configurations of control channels of the first bandwidth and the second bandwidth (The terminal processes the beam failure 
failure recovery request procedure, and switches the uplink carrier [control channel] according to the received SUL switching command after the beam failure recovery request procedure is completed; see ¶ 0040.).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Wu et al. (Publication No.  US 2020/0389222, hereinafter referred to as Wu) in view of Sang et al. (Publication No.  US 2019/0089579, hereinafter referred as Sang).	
Regarding Claim 11, Wu fail to disclose that obtaining, by the terminal device, configuration information, wherein the configuration information is used to configure at least one of the following information: a quasi-co-location (QCL) relationship between a downlink signal and a synchronization signal/broadcast channel block (SSB) that are cross-bandwidth; a configuration in which candidate beams in one bandwidth comprise beams in a plurality of bandwidths; an association relationship between cross-bandwidth reference signals; an association relationship between an uplink resource and a reference signal of a candidate beam that are cross-bandwidth; an association relationship between cross-bandwidth uplink and downlink beams; and an association relationship between uplink and downlink bandwidths. However, in analogous art, Sang discloses that the assistance information used for helping performing a BFR process may include information obtained across all available beam links and/or across different frequency carrier; see ¶ 0226. The assistance information may be based on any detectable signals (e.g., a xSS or a xRS, including a DL SS-block, a CSI-RS, a DMRS, a UL sounding reference signal (SRS), etc.); see ¶ 0227. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu multi-carrier mechanism with the assistance information in order to efficiently terminate the BFR process or reset parameters of the BFR process; see ¶ 0226.

	Allowable Subject Matter
Claims 4-10 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Cheng et al. (US 2019/0166555) The prior art relates to wireless communication for beam failure recovery in a wireless communication system; see ¶ 0002. In specific, a first BWP configuration, a second BWP configuration and a BWP inactivity timer are received from the base station; see 
Yang et al. (US 2021/0013950) Discloses a beam failure recovery (Beam Failure Recovery, BFR) mechanism; see ¶ 0006. In specific, sending a beam failure recovery request to a network device in a case that a beam failure event occurs on an active Bandwidth Part (active BWP); see ¶ 0034 & figure 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/H.R/Examiner, Art Unit 2472


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472